Case 16-07207-JMC-7A               Doc 3469        Filed 06/17/19         EOD 06/17/19 15:44:45               Pg 1 of 22



                                 UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

 IN RE:                                                           )
                                                                  )
 ITT EDUCATIONAL SERVICES, INC., et al. 1                         )        Case No. 16-07207-JMC-7A
                                                                  )
          Debtors.                                                )        Jointly Administered

       TRUSTEE’S MOTION FOR ENTRY OF AN ORDER (A) AUTHORIZING THE
     TRUSTEE TO COMPROMISE AND SETTLE CLAIMS BY AND BETWEEN ITT AND
         THE CFPB, (B) AUTHORIZING THE TRUSTEE TO MAKE A LIMITED
      APPEARANCE IN THE CFPB ACTION, AND (C) GRANTING RELATED RELIEF

          Deborah J. Caruso, the chapter 7 trustee (the “Trustee”) in the above-captioned cases of

 ITT Educational Services, Inc. (“ITT”), et al. (collectively, the “Debtors”), by and through her

 counsel, respectfully submits this motion (the “Motion”) for entry of an order, substantially in the

 form attached hereto as Exhibit A (the “Proposed Order”), (i) authorizing the Trustee to take all

 steps necessary and appropriate to enter into an agreement compromising and settling all claims

 (the “Settlement”) by and between ITT and the Bureau of Consumer Financial Protection (the

 “CFPB”), which Settlement is embodied in the Proposed Stipulated Final Judgment and Order

 Against ITT Educational Services, Inc., a copy of which is attached to the Proposed Order as

 Exhibit 1, (ii) authorizing the Trustee to make a limited appearance in the action styled Consumer

 Financial Protection Bureau v. ITT Educational Services, Inc., Case No. 1:14-cv-00292 (the

 “CFPB Action”) in the United States District Court for the Southern District of Indiana (the

 “District Court”) for the sole purpose of requesting approval from the District Court of the

 Settlement, and (iii) granting related relief.

          In support of the Motion, the Trustee respectfully avers as follows:


 1
  The debtors in these cases, along with the last four digits of their respective federal tax identification numbers are
 ITT Educational Services, Inc. [1311]; ESI Service Corp. [2117]; and Daniel Webster College, Inc. [5980].
Case 16-07207-JMC-7A        Doc 3469      Filed 06/17/19     EOD 06/17/19 15:44:45        Pg 2 of 22



                                           Jurisdiction

        1.      The Court has jurisdiction over the Motion pursuant to 28 U.S.C. §§ 157 and 1334.

        2.      This is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

        3.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        4.      The statutory bases for the relief requested herein are sections 105(a), 363(b), and

 502(a) of Title 11 of the United States Code (the “Bankruptcy Code”), as well as Rule 9019(a) of

 the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

                                           Background

        5.      The Debtors’ Business. Before filing for bankruptcy protection, ITT and its

 affiliates were leading providers of postsecondary degree programs in the United States. The

 Debtors offered (a) master, bachelor, and associate degree programs to roughly 40,000 students;

 and (b) short-term technology and business learning programs to professionals through the Center

 for Professional Development.

        6.      The Debtors offered these programs at approximately 137 campus locations in 39

 states. In addition, the Debtors offered one or more online programs to students located in all 50

 states and the District of Columbia. All campus locations were authorized by the applicable

 education authorities of the states in which they operated, and were accredited by an accreditor

 recognized by the U.S. Department of Education (the “DOE”).

        7.      The CFPB Action. On February 26, 2014, the CFPB commenced the CFPB

 Action by filing a complaint against ITT in the District Court. In the CFPB Action, the CFPB

 alleged that ITT violated portions of the Consumer Financial Protection Act of 2010 (the “CFPA”)

 and the Truth in Lending Act in connection with ITT’s alleged involvement in pushing students

 into certain private education loan programs (the “CUSO Loans”) for ITT students offered through

 Student Connect CUSO, LLC (“CUSO”).


                                                 2
Case 16-07207-JMC-7A         Doc 3469      Filed 06/17/19     EOD 06/17/19 15:44:45         Pg 3 of 22



          8.    In the CFPB Action, the CFPB sought, among other things, equitable relief,

 restitution for affected consumers, injunctive relief, disgorgement, rescission, civil penalties, and

 costs.

          9.    On March 6, 2015, prior to the commencement of these chapter 7 proceedings, the

 District Court issued an order granting ITT’s motion to dismiss the Truth in Lending Act claim,

 but denied ITT’s motion to dismiss the remaining claims. ITT filed an interlocutory appeal to the

 United States Court of Appeals for the Seventh Circuit, which dismissed the appeal for lack of

 jurisdiction on June 13, 2016. The CFPB Action continued to the discovery phase and a trial date

 was set for January 2018.

          10.   ITT’s Bankruptcy. By September 2016, however, ITT faced a severe liquidity

 crisis following the DOE’s decision to prohibit ITT’s access to federal funds. As a result, on

 September 6, 2016, the Debtors announced they would permanently discontinue academic

 operations. The next day, the Debtors lost access to their remaining sources of funding.

          11.   On September 16, 2016 (the “Petition Date”), each of the Debtors filed a voluntary

 petition for relief under chapter 7 of the Bankruptcy Code. On the Petition Date, the Trustee was

 appointed interim trustee in each of the Debtors’ bankruptcy cases pursuant to section 701(a)(1)

 of the Bankruptcy Code. Following the conclusion of the first meeting of creditors, the Trustee

 became the case trustee in each of the Debtors’ bankruptcy cases pursuant to section 702(d) of the

 Bankruptcy Code. Accordingly, since November 1, 2016, the Trustee has been vested with the

 power to administer all assets that comprise ITT’s bankruptcy estate and has authority to act on

 behalf of ITT pursuant to section 323 of the Bankruptcy Code.

          12.   On October 4, 2016, the Court entered its Order Granting Motion for Joint

 Administration of Chapter 7 Cases [ECF Nos. 221-22], directing the Debtors’ bankruptcy cases to




                                                  3
Case 16-07207-JMC-7A         Doc 3469     Filed 06/17/19     EOD 06/17/19 15:44:45         Pg 4 of 22



 be jointly administered for procedural purposes only.

        13.     The CFPB’s Proof of Claim. During the bankruptcy proceeding, the CFPB timely

 filed a proof of claim against ITT. The CFPB asserted an unsecured claim in an approximate

 amount of $639 million in connection with its estimate of the value of the CFPB’s claims asserted

 in the CFPB Action.

        14.     The Consensual Stay of the CFPB Action. The CFPB Action remained open on

 the District Court’s docket after the Petition Date, and the CFPB intended to move forward with

 the case notwithstanding the commencement of the bankruptcy proceedings, cessation of ITT’s

 operations, and the appointment of the Trustee. The Trustee and the CFPB held conflicting views

 over whether the automatic stay under section 362(a) of the Bankruptcy Code applied to the CFPB

 Action. The Trustee asserted that, as a result of the commencement of ITT’s chapter 7 cases, the

 CFPB was statutorily prevented from moving forward with the CFPB Action in the District Court,

 absent approval from the Bankruptcy Court. The CFPB maintained that the CFPB Action

 represented an exercise of the CFPB’s regulatory authority, and was, therefore, not subject to the

 automatic stay by operation of section 362(b)(4) of the Bankruptcy Code.

        15.     Certain other regulatory agencies, including the United States Securities and

 Exchange Commission (the “SEC”) and certain states’ Attorneys General, also believed that their

 pre-bankruptcy actions were not subject to the automatic stay.

        16.     On October 10, 2016, the Trustee filed (i) an adversary proceeding against the

 CFPB, SEC, and various other government agencies, styled Deborah J. Caruso, Trustee for ITT

 Educational Services, Inc., et al. v. Securities and Exchange Commission, et al., Adv. Pro. No. 16-

 07207-JMC-7A (the “Adversary Proceeding”) and (ii) a motion (the “Stay Motion”) seeking a

 preliminary injunction before this Court. In the Stay Motion, the Trustee sought, inter alia, a stay




                                                  4
Case 16-07207-JMC-7A             Doc 3469        Filed 06/17/19        EOD 06/17/19 15:44:45             Pg 5 of 22



 of the CFPB Action and a declaration that the police and regulatory power exception set forth in

 section 362(b)(4) of the Bankruptcy Code was inapplicable to the CFPB Action.

         17.      On November 2, 2016, the Court conducted a hearing in the Adversary Proceeding

 to consider the Trustee’s Stay Motion and, on November 8, 2016, entered the Order Temporarily

 Granting In Part And Denying In Part Trustee’s Motion To Stay, Or In The Alternative, For

 Injunctive Relief Enjoining, Prosecution Of Pending Litigation Against Debtors [ECF No. 34],

 which temporarily stayed the CFPB Action on a preliminary basis until further proceedings

 scheduled for December 21, 2016.

         18.      Prior to the continued hearing on December 21, 2016, the Trustee and the CFPB

 consensually resolved the Trustee’s Stay Motion. The parties agreed that a consensual stay of the

 CFPB Action would remain in effect on a voluntary basis until the parties either (i) completed

 negotiations to resolve the CFPB Action or (ii) determined that the CFPB Action would need to

 be litigated to conclusion. At the request of the parties, the Court entered its Order Approving

 Agreed Entry Resolving Trustee’s Motion to Stay [ECF No. 101].

         19.      The CFPB and the Trustee continued to engage in productive discussions aimed at

 resolving the CFPB Action and providing relief for former ITT students. At the request of the

 CFPB, the District Court overseeing the CFPB Action entered a series of orders, beginning on

 January 26, 2017, tolling all deadlines in the CFPB Action. See, e.g., Order Granting Motion for

 Entry of Order [ECF No. 119]. 2

         20.      With the CFPB Action and Adversary Proceeding temporarily in abeyance, the

 Trustee and the CFPB made consistent, productive, and cooperative progress towards resolving



 2
   The Trustee did not make an appearance in the District Court in connection with the CFPB’s request, and the
 Trustee has not made an appearance in the District Court with respect to the CFPB Action.



                                                          5
Case 16-07207-JMC-7A         Doc 3469      Filed 06/17/19     EOD 06/17/19 15:44:45         Pg 6 of 22



 the CFPB’s claims against ITT. The parties also relied on, and received, the cooperation and

 assistance of this Court and the District Court overseeing the CFPB Action. That assistance has

 included, for example, this Court’s entry of orders authorizing the Trustee to modify the protective

 order in the CFPB Action for document- and information-sharing purposes. See, e.g., Order (A)

 Authorizing The Trustee To (I) Agree To A Modified Protective Order With The Consumer

 Financial Protection Bureau And (II) Provide Notice In Compliance With The Family Educational

 Rights And Privacy Act, And (B) Granting Related Relief [ECF No. 2166].               Similarly, on

 September 8, 2017, the District Court overseeing the CFPB Action entered its Order

 Administratively Closing Case [ECF No. 120], which provided that the case was administratively

 closed “without prejudice to the right of either party to move to reopen it within sixty (60) days of

 the Bankruptcy Court’s approval of the settlement in this matter.” As discussed below, the parties

 have now reached a settlement.

        21.     The CUSO Consent Judgment. As discussed above, a central concern of the

 CFPB Action was the Debtors’ alleged involvement in pushing students into the CUSO Loans,

 which the CFPB alleged violated provisions of the CFPA. Like the CFPB, the Trustee also

 believed the CUSO Loan program was problematic and, during the pendency of the chapter 7

 proceedings, the Trustee commenced an adversary proceeding (the “CUSO Adversary

 Proceeding”) against certain parties involved in the CUSO Loans.

        22.     The relief sought by the Trustee in the CUSO Adversary Proceeding, while

 different from the CFPB Action, shared certain similarities with the relief sought by the CFPB

 against the Trustee in the CFPB Action.

        23.     As more fully set forth in the Trustee’s Motion to Compromise and Settle Adversary

 Proceeding No. 17-50101 [Docket No. 3391], which was filed on May 7, 2019 (the “CUSO




                                                  6
Case 16-07207-JMC-7A         Doc 3469      Filed 06/17/19   EOD 06/17/19 15:44:45        Pg 7 of 22



 Settlement Motion”), the Trustee has settled the CUSO Adversary Proceeding.

         24.      As described in the CUSO Settlement Motion, the Trustee entered a settlement

 agreement (the “CUSO Settlement”) with the CUSO Parties, the salient terms of which are set

 forth in the CUSO Settlement Motion. Additionally, on June 14, 2019, the CFPB commenced an

 action against the CUSO in the District Court and filed a proposed stipulated judgment (the

 “Bureau-CUSO Settlement”), which requires the CUSO, among other things, to cease collection

 of the CUSO Loans. In short, upon the CUSO Settlement and the Bureau-CUSO Settlement

 becoming effective, the CUSO Parties will cease collection of the CUSO Loans and provide related

 relief to ITT.

         25.      On June 14, 2019, the Court approved the CUSO Settlement and, in accordance

 therewith, entered a consent judgment. Order Granting Trustee’s Motion to Compromise and

 Settle Adversary Proceeding No. 17-50101 [ECF No. 3463]. The judgment permanently restrains

 and enjoins ITT and the Trustee from taking any action in the exercise of ITT’s rights under the

 CUSO Program Agreements, as that term is defined in the consent judgment, that interferes with

 (i) the forgiveness, refunding, cancellation, or other modification of the CUSO loans, or (ii) the

 cessation of collections of the CUSO loans, including, ITT’s consent, approval, and demand rights

 and ITT’s right to enforce provisions of the CUSO Program Agreements.

         26.      The CUSO Settlement, which has now been approved, was an important step for

 these estates towards resolution of the CFPB Action.

         27.      The CFPB Settlement. Following years of diligent, good-faith negotiations to

 seek an equitable resolution of the CFPB Action and in light of the CUSO Settlement, the Trustee

 and the CFPB have agreed to the Settlement, which resolves all matters related to the CFPB Action,

 subject to Court approval as set forth herein.




                                                  7
Case 16-07207-JMC-7A         Doc 3469      Filed 06/17/19      EOD 06/17/19 15:44:45         Pg 8 of 22



        28.     The proposed Settlement provides meaningful relief to affected consumers, and

 provides for other important relief sought by the CFPB. Importantly, in light of the CUSO

 Settlement, the Bureau-CUSO Settlement, and ITT’s agreement not to seek to collect on

 outstanding CUSO loans, the CFPB has agreed that it will not seek a distribution from ITT’s Estate,

 and the CFPB will amend its proof of claim to reflect a claim of $0.00. This, in turn, will ensure

 that there are more funds available for distribution to creditors, including former students, in these

 chapter 7 cases.

        29.     The CFPB Action, however, is not pending in this Court. Accordingly, the Trustee

 will need, and is hereby seeking, authority to make a limited appearance in the United States

 District Court in the CFPB Action to the extent necessary to obtain entry of an order approving

 the Settlement in the District Court. Because the CFPB Action was administratively closed,

 without prejudice, the parties will need to reopen the case for the purpose of effectuating the

 Settlement and finalizing the CFPB Action.

        30.     Under the salient terms of the Settlement, the Trustee and the CFPB agree as

 follows:

                (a)     The CFPB and the Trustee agree to the entry of the Settlement,
                        without adjudication of any issue of fact or law, to settle and resolve
                        all matters in the CFPB Action arising from the conduct of ITT
                        alleged in the complaint filed in the CFPB Action to the date the
                        Settlement is entered.

                (b)     Each Party will bear its own costs and expenses, including, without
                        limitation, attorneys’ fees.

                (c)     A judgment for equitable monetary relief is entered in favor of the
                        CFPB and against ITT in the amount of $60,000,000.

                (d)     The CFPB releases and discharges ITT from all potential liability
                        for violations of law that the CFPB has or might have asserted based
                        on the practices described in the CFPB Action, to the extent such
                        practices occurred before the date the Settlement is issued and the
                        CFPB knows about them as of that date.


                                                   8
Case 16-07207-JMC-7A        Doc 3469      Filed 06/17/19     EOD 06/17/19 15:44:45         Pg 9 of 22



                (e)    Within 45 days of the date the Settlement is issued in the CFPB
                       Action, the CFPB must amend its proof of claim in the Bankruptcy
                       Proceeding to $0.00, such that the CFPB will receive no distribution
                       from ITT’s Estate on account of its proof of claim.

                (f)    Because ITT and CUSO have agreed to permanently cease all
                       collection on the CUSO Loans, and given the limited amount of
                       funds available in the Estate for distribution to former students, the
                       CFPB has agreed not to seek a distribution in the Bankruptcy
                       Proceedings.

                (g)    ITT, whether acting directly or indirectly, is restrained from (i)
                       offering or providing Private Educational Loans—defined as an
                       extension of credit from a source other than a government agency to
                       students for the purpose of meeting the costs of education—to
                       consumers; (ii) offering or providing financial advisory services to
                       consumers related to Private Educational Loans; and (iii) taking any
                       action to directly or indirectly enforce or collect on any CUSO Loan,
                       or recoup or recover any funds from any consumer who received a
                       CUSO Loan.

                (h)    The Trustee’s obligations under the Settlement will terminate upon
                       the closure of the Bankruptcy Proceeding.

                (i)    The Settlement does not (i) release the CFPB’s proof of claim, or
                       (ii) prohibit or prevent the CFPB from participating in the
                       Bankruptcy Proceeding or exercising its rights as a creditor of ITT’s
                       Estate

        31.     Importantly, the Trustee did not simply agree to the terms of the Settlement without

 conducting diligence on the CFPB’s claims. In fulfilment of her obligations, the Trustee needed

 to be satisfied that the CFPB’s claims had merit. Subsequent to the bankruptcy, the Trustee

 provided the CFPB with access to the company’s books and records, including emails and related

 correspondence (at the CFPB’s expense) to permit the CFPB to complete its investigation of ITT

 and build its case. Thereafter, the CFPB met with the Trustee and the Trustee’s counsel to discuss

 the allegations in the CFPB Action and the evidence to support the claims.




                                                 9
Case 16-07207-JMC-7A          Doc 3469      Filed 06/17/19      EOD 06/17/19 15:44:45          Pg 10 of 22



                                   The Motion Should Be Approved

          32.     As set forth below, the Court has authority to enter the relief requested in this

  motion pursuant to sections 363(b), 502(a), and 105(a) of the Bankruptcy Code, and Rule 9019 of

  the Bankruptcy Rules.

          33.     Section 363(b) of the Bankruptcy Code, in relevant part, permits the Court to

  authorize a trustee, after notice and a hearing, to use property of the estate. See 11 U.S.C. § 363(b).

  The use of property authorized by section 363 of the Bankruptcy Code must “[make] good business

  sense.” In re UAL Corp., 443 F.3d 565, 571 (7th Cir. 2006). See also In re Schipper, 933 F.2d

  513, 515 (7th Cir. 1991) (section 363 sale involves exercise of fiduciary duties and requires an

  “articulated business justification”). When applying the “business judgment” standard to a use of

  estate property under section 363, a trustee’s judgment is “entitled to great judicial deference as

  long as a sound business reason is given.” See In re Efoora, Inc., 472 B.R. 481, 488 (Bankr. N.D.

  Ill. 2012). Here, the Trustee is asking for authority to enter into a Settlement in an action pending

  in another court, the District Court, and to use estate resources, to the extent necessary to effectuate

  such Settlement.

          34.     Section 502 of the Bankruptcy Code provides, “Once the proof of claim is filed

  under § 501, the claim is deemed allowed, unless a party in interest objects.” Matter of Greenig,

  152 F.3d 631, 633 (7th Cir. 1998) (citing 11 U.S.C. § 502(a) (“A claim or interest, proof of which

  is filed under section 501 of [the Bankruptcy Code], is deemed allowed, unless a party in interest

  . . . objects.”)). Here, the Trustee is resolving a sizable claim against the estate for substantially

  less than its asserted value. Indeed, according to the Settlement, the CFPB will amend its claim to

  $0.00, which will ensure that other creditors’ recoveries are not diluted by the CFPB’s claim

  notwithstanding the judgement of $60,000,000 in favor of the CFPB.

          35.     In addition, section 105 of the Bankruptcy Code provides that the Court “may issue


                                                    10
Case 16-07207-JMC-7A          Doc 3469       Filed 06/17/19      EOD 06/17/19 15:44:45          Pg 11 of 22



  any order, process, or judgment that is necessary or appropriate to carry out the provisions of [the

  Bankruptcy Code].” 11 U.S.C. § 105(a) (emphasis added). See also In re Caesars Entm’t

  Operating Co., Inc., 808 F.3d 1186, 1188 (7th Cir. 2015) (noting section 105 is a “broad grant of

  power”).

          36.     Bankruptcy Rule 9019(a) permits a bankruptcy court to approve a trustee’s

  “compromise or settlement” after notice and a hearing, if such settlement is “fair and equitable . .

  . and in the best interests of the bankruptcy estate.” Depoister v. Mary M. Holloway Found., 36

  F.3d 582, 586 (7th Cir. 1994). See also In re Energy Co-op., Inc., 886 F.2d 921, 927 (7th Cir.

  1989) (“The benchmark for determining the propriety of a bankruptcy settlement is whether the

  settlement is in the best interests of the estate.”). Settlements should be approved unless the

  settlement “falls below the lowest point in the range of reasonableness.” In re Energy Co-op., 886

  F.2d at 929. “Among the factors the court considers are the litigation’s probability of success,

  complexity, expense, inconvenience, and delay, including the possibility that disapproving the

  settlement will cause wasting of assets.” In re Doctors Hosp. of Hyde Park, Inc., 474 F.3d 421,

  426 (7th Cir. 2007). At bottom, settlements and compromises are favored in bankruptcy because

  they expedite case administration and reduce unnecessary administrative costs. Fogel v. Zell, 221

  F.3d 955, 960 (7th Cir. 2000).

          37.     The Settlement marks the successful end of years of negotiations between the CFPB

  and the Trustee. It reflects a series of hard-won compromises that strikes a fair balance of the

  parties’ interests and makes good business sense. The parties expended such efforts because

  consensual resolution of the CFPB Action is not only critical to resolution of these bankruptcy

  cases, it represents a benefit to the Debtors’ estates and all parties in interest. First, the Settlement

  will help facilitate conclusion of these chapter 7 cases. In light of the settlements reached with




                                                     11
Case 16-07207-JMC-7A          Doc 3469      Filed 06/17/19      EOD 06/17/19 15:44:45          Pg 12 of 22



  CUSO and with the class of former ITT students in the class action litigation, the Settlement of the

  CFPB Action is one of the larger outstanding tasks required to bring closure to the cases. The

  Settlement of the CFPB Action will resolve one of the largest outstanding potential liabilities

  against the estate, which, in turn, permits the Trustee to distribute estate assets to creditors,

  including former students, without reserving for the CFPB’s multi-million dollar proof of claim.

          38.     Second, the CFPB Action was complex and posed considerable risk to the Debtors’

  estate. The case involved allegations against ITT spanning back a decade in connection with

  various private loan programs, financing issues, and credit installment plans. And the CFPB

  asserted claims under various sections of the CFPA, all of which survived motion practice before

  the court overseeing the CFPB Action and an attempted interlocutory appeal to the Seventh Circuit

  Court of Appeals. Based on the CFPB’s estimates in its proof of claim, these claims exposed ITT’s

  estate to nearly $640 million in liability for damages and restitution, which would potentially dilute

  recoveries to other creditor of the estate, including student claimants.

          39.     Additionally, no matter the outcome, continued litigation of the CFPB Action

  would be expensive, inconvenient, and a drain on estate assets. With a case management plan in

  place and a trial date set for this year, the parties would have to engage in costly discovery practice,

  requiring the parties to gather years of facts from dozens of corporate and individual actors, file

  dispositive motions for summary judgment, and prepare for a lengthy trial and potential appeal.

  The hours, efforts, and funds required for this process cannot be overstated. All of this is avoided

  by the proposed Settlement.

          40.     The Settlement relieves these burdens and benefits the estate and ITT’s former

  students in various ways. First, it is an equitable compromise. The CFPB will obtain a judgment

  with a monetary amount of $60 million, which the CFPB deems reasonable under the




                                                    12
Case 16-07207-JMC-7A          Doc 3469      Filed 06/17/19      EOD 06/17/19 15:44:45         Pg 13 of 22



  circumstances. The judgment amount is less than the estimated amount of recovery in the proof

  of claim, but still a meaningful figure. In exchange, the Trustee will obtain a release of all relevant

  claims from the CFPB and the CFPB will subsequently reduce the judgment amount to $0.00 (by

  amending its proof of claim to reflect such amount) and, accordingly, the CFPB will receive no

  distributions from the ITT estates. Both parties will bear their own costs and fees spent to negotiate

  these terms and litigate the CFPB Action.

         41.     Moreover, the Settlement advances the interests of the creditors generally and the

  students in particular. As explained in the Settlement, former ITT students obtain an immediate

  benefit in light of the Trustee’s agreement to allow the CUSO to permanently cease collection on

  CUSO loans. As a result, students with outstanding CUSO loans will not face repayment

  obligations to, or collections actions from, ITT or the Trustee. The creditors benefit, as well,

  because the Settlement allows the Trustee to focus her energies in finalizing these chapter 7 cases.

  The Trustee can devote more of her limited resources to, among other things, disposing of the

  Debtors’ remaining assets in an orderly, value-maximizing way and effectuating distributions.

  Indeed, the Settlement benefits all involved—including the CFPB, which can reallocate its

  resources to other enforcement matters—and does so while causing no prejudice to other parties.

         42.     Accordingly, the relief requested in the Motion satisfies the requirements of

  sections 362(b), 502, and 105 of the Bankruptcy Code, and Rule 9019(a) of the Bankruptcy Rules.




                                                    13
Case 16-07207-JMC-7A        Doc 3469      Filed 06/17/19     EOD 06/17/19 15:44:45        Pg 14 of 22



                                               Notice

         43.     Pursuant to the Notice, Case Management and Administrative Procedures (the

  “Case Management Procedures”) approved by this Court on October 4, 2016 [ECF No. 220], the

  Trustee will serve a copy of the Motion on the following (as defined in the Case Management

  Procedures): (a) the Core Group; (b) the Request for Notice List; (c) the Appearance List; and (d)

  the CFPB.

  NOTICE IS GIVEN, that pursuant to the Case Management Procedures, any response to this
  motion must be in writing and filed with the Bankruptcy Clerk by no later than 4:00 p.m.
  (prevailing Eastern Time) on July 3, 2019. Those not required or not permitted to file
  electronically must deliver any objection by U.S. mail, courier, and overnight/express mail or in
  person at:

                                   116 U.S. Courthouse
                                   46 East Ohio Street
                                   Indianapolis, IN 46204

  The objecting party must also serve a copy of the written response upon the Trustee’s counsel, at
  Counsel for Trustee Deborah J. Caruso, Rubin & Levin, P.C., 135 N. Pennsylvania Street, Suite
  1400, Indianapolis, IN 46204. If a response is NOT timely filed, the requested relief may be
  granted without a hearing.

  NOTICE IS FURTHER GIVEN that in the event an objection to this motion is timely filed, a
  hearing on this motion and such objection will be conducted on July 10, 2019 at 1:30 p.m.
  (prevailing Eastern time), in Room 325 of the United States Courthouse, 46 East Ohio Street,
  Indianapolis, IN 46204.




                            [Remainder of Page Intentionally Left Blank]




                                                 14
Case 16-07207-JMC-7A         Doc 3469       Filed 06/17/19     EOD 06/17/19 15:44:45         Pg 15 of 22



         WHEREFORE, the Trustee respectfully requests entry of an order, substantially in the

  form attached hereto as Exhibit A, (a) granting the Motion, (b) authorizing the Trustee to engage

  in the specified acts in connection with the Settlement, and (c) granting such other relief as is just

  and proper.


   Dated: June 17, 2019                                 Respectfully submitted,
          Indianapolis, Indiana

   /s/ Timothy Q. Karcher                               /s/ Deborah J. Caruso
   Timothy Q. Karcher (admitted pro hac vice)           Deborah J. Caruso (Atty. No. 4273-49)
   Alex D. Silagi                                       John C. Hoard (Atty. No. 8024-49)
   PROSKAUER ROSE LLP                                   James E. Rossow Jr. (Atty. No. 21063-29)
   Eleven Times Square                                  Meredith R. Theisen (Atty. No. 28804-49)
   New York, New York 10036                             RUBIN & LEVIN, P.C.
   Telephone: (212) 969-3000                            135 N. Pennsylvania Street, Suite 1400
   Facsimile: (212) 969-2900                            Indianapolis, Indiana 46204
                                                        Telephone: (317) 634-0300
           -and-                                        Facsimile: (317) 263-9411

   Jeff J. Marwil (admitted pro hac vice)               Co-counsel to the Trustee
   Peter J. Young
   PROSKAUER ROSE LLP
   70 West Madison, Suite 3800
   Chicago, Illinois 60602-4342
   Telephone: (312) 962-3550
   Facsimile: (312) 962-3551

   Co-counsel to the Trustee




                                                   15
Case 16-07207-JMC-7A        Doc 3469      Filed 06/17/19    EOD 06/17/19 15:44:45        Pg 16 of 22



                                  CERTIFICATE OF SERVICE
         I hereby certify that on June 17, 2019, a copy of the foregoing Trustee’s Motion for Entry
  of an Order (A) Authorizing the Trustee to Compromise and Settle Claims by and Between ITT
  and the CFPB, (B) Authorizing the Trustee to Make a Limited Appearance in the CFPB Action,
  and (C) Granting Related Relief was filed electronically. Pursuant to Section IV.C.3(a) of the
  Case Management Procedures, notice of this filing will be sent to the following parties through
  the Court’s Electronic Case Filing System. Parties may access this filing through the Court’s
  system.

  John Joseph Allman jallman@hbkfirm.com, dadams@hbkfirm.com
  Richard Allyn rallyn@robinskaplan.com
  Robert N Amkraut ramkraut@foxrothschild.com
  Scott S. Anders scott.anders@jordanramis.com, litparalegal@jordanramis.com
  Manuel German Arreaza manuel.arreaza@cfpb.gov
  Todd Allan Atkinson tatkinson@ulmer.com
  Darren Azman dazman@mwe.com
  Kay Dee Baird kbaird@kdlegal.com, rhobdy@kdlegal.com;crbpgpleadings@kdlegal.com
  Michael I. Baird baird.michael@pbgc.gov, efile@pbgc.gov
  Christopher E. Baker cbaker@hbkfirm.com, thignight@hbkfirm.com
  James David Ballinger jim@kentuckytrial.com, jennifer@kentuckytrial.com
  Joseph E. Bant jebant@lewisricekc.com
  William J. Barrett william.barrett@bfkn.com, mark.mackowiak@bfkn.com
  Ashley Flynn Bartram ashley.bartram@oag.texas.gov
  Alex M Beeman alex@beemanlawoffice.com, abeeman@reminger.com
  Thomas M Beeman tom@beemanlawoffice.com
  Richard James Bernard rbernard@foley.com
  Thomas Berndt tberndt@robinskaplan.com, jgerboth@robinskaplan.com
  John J Berry john.berry@dinsmore.com, Christina.Lee@DINSMORE.COM
  Lauren Beslow lauren.beslow@quarles.com
  Brandon Craig Bickle bbickle@gablelaw.com
  Michael Blumenthal michael.blumenthal@tklaw.com
  David J. Bodle dbodle@hhclaw.com, layres@hhlaw-in.com
  Robert A. Breidenbach rab@goldsteinpressman.com
  Wendy D Brewer wbrewer@fmdlegal.com, cbellner@fmdlegal.com
  Kayla D. Britton kayla.britton@faegrebd.com, noticeFRindy@faegrebd.com
  Robert Bernard Bruner bob.bruner@nortonrosefulbright.com
  Jason R Burke jburke@bbrlawpc.com, kellis@bbrlawpc.com
  Erin Busch ebusch@nebraska.edu
  John Cannizzaro john.cannizzaro@icemiller.com, Thyrza.Skofield@icemiller.com
  Kevin M. Capuzzi kcapuzzi@beneschlaw.com,
  lmolinaro@beneschlaw.com;docket@beneschlaw.com
  James E. Carlberg jcarlberg@boselaw.com,
  mwakefield@boselaw.com;rmurphy@boselaw.com
  Steven Dean Carpenter scarpenter1@dor.in.gov
  Deborah Caruso dcaruso@rubin-levin.net, dwright@rubin-levin.net;jkrichbaum@rubin-
  levin.net;atty_dcaruso@bluestylus.com
Case 16-07207-JMC-7A    Doc 3469   Filed 06/17/19   EOD 06/17/19 15:44:45   Pg 17 of 22



  Deborah J. Caruso trusteecaruso@rubin-levin.net, DJC@trustesolutions.net
  Joshua W. Casselman jcasselman@rubin-levin.net, angie@rubin-
  levin.net;atty_jcasselman@bluestylus.com
  Ben T. Caughey ben.caughey@merchocaughey.com
  Sonia A. Chae chaes@sec.gov
  John Andrew Chanin jchanin@lindquist.com, srummery@lindquist.com
  Courtney Elaine Chilcote courtney@ckhattorneys.com,
  ckh@ckhattorneys.com;tracy@ckhattorneys.com
  Dale C Christensen christensen@sewkis.com
  Eboney Delane Cobb ecobb@pbfcm.com
  Tiffany Cobb tscobb@vorys.com
  Michael Edward Collins mcollins@manierherod.com
  Michael Anthony Collyard mcollyard@robinskaplan.com, rhoule@robinskaplan.com
  Eileen Connor econnor@law.harvard.edu
  Lawrence D. Coppel lcoppel@gfrlaw.com
  Heather M. Crockett Heather.Crockett@atg.in.gov, darlene.greenley@atg.in.gov
  J Russell Cunningham rcunningham@dnlc.net, reaster@dnlc.net
  Erica Dausch edausch@babstcalland.com
  Melissa J. DeGroff mjd@kgrlaw.com, cjs@kgrlaw.com
  Dustin R. DeNeal dustin.deneal@faegrebd.com, noticeFRindy@faegrebd.com
  Laura A DuVall Laura.Duvall@usdoj.gov, Catherine.henderson@usdoj.gov
  Stephen Emedi semedi@law.harvard.edu
  Annette England annette.england@btlaw.com
  Charles Anthony Ercole cercole@klehr.com, acollazo@klehr.com
  Carolyn Meredith Fast carolyn.fast@ag.ny.gov
  Elaine Victoria Fenna elaine.fenna@morganlewis.com
  Andrew W Ferich awf@chimicles.com
  Scott Patrick Fisher sfisher@drewrysimmons.com, lgarrison@DSVlaw.com
  John David Folds dfolds@bakerdonelson.com, sparson@bakerdonelson.com
  Jennifer N Fountain jfountain@iislaw.com, sfilippini@iislaw.com
  Sarah Lynn Fowler sarah.fowler@mbcblaw.com, deidre.gastenveld@mbcblaw.com
  Robert W. Fuller rfuller@rbh.com
  Carlos Galliani carlos@thelidjifirm.com
  Jonathan William Garlough jgarlough@foley.com, mstockl@foley.com;mdlee@foley.com
  Lisa Giandomenico lgiandomenico@nmag.gov
  Lea Pauley Goff lea.goff@skofirm.com, emily.keith@skofirm.com
  Barry S. Gold bgold@mmlawus.com
  John C Goodchild john.goodchild@morganlewis.com
  Douglas Gooding dgooding@choate.com
  John Andrew Goodridge jagoodridge@jaglo.com, angray@jaglo.com;dwhiggs@jaglo.com
  Michael Wayne Grant michael.w.grant@doj.state.or.us
  Richard Grayson Grant rgrant@rgglaw.com, grantecf@gmail.com
  Alan Mark Grochal agrochal@tydingslaw.com
  Elizabeth N. Hahn ehahn@rubin-levin.net, mralph@rubin-levin.net
  Gregory Forrest Hahn ghahn@boselaw.com, jmcneeley@boselaw.com
  Julian Ari Hammond Jhammond@hammondlawpc.com, ppecherskaya@hammondlawpc.com



                                          2
Case 16-07207-JMC-7A     Doc 3469    Filed 06/17/19   EOD 06/17/19 15:44:45     Pg 18 of 22



  Wallace M Handler whandler@swappc.com, kkloock@swappc.com
  William J. Hanlon whanlon@seyfarth.com
  Adam Craig Harris adam.harris@srz.com
  Brian Hauck bhauck@jenner.com
  Jeffrey M. Hawkinson jhawkinson@pcslegal.com, danderson@pcslegal.com
  Michael J. Hebenstreit mjh@whzlaw.com,
  arlene@whzlaw.com;ene@whzlaw.com;kdt@whzlaw.com
  Amanda Marie Hendren amanda@indianalawgroup.com
  Claude Michael Higgins Michael.Higgins@ag.ny.gov
  Michael W. Hile mhile@jacobsonhile.com, assistant@jacobsonhile.com
  Sean M Hirschten shirschten@psrb.com
  Robert M. Hirsh robert.hirsh@arentfox.com
  John C. Hoard johnh@rubin-levin.net, jkrichbaum@rubin-
  levin.net;atty_jch@trustesolutions.com;sturpin@rubin-levin.net
  Curt Derek Hochbein chochbein@rubin-levin.net, mralph@rubin-levin.net;lking@rubin-
  levin.net;atty_chochbein@bluestylus.com;robin@rubin-levin.net
  Jeffrey A Hokanson jeff.hokanson@icemiller.com, bgnotices@icemiller.com
  Steven Howard Holinstat sholinstat@proskauer.com
  Diana Hooley diana.hooley@state.ma.us
  Thomas Ross Hooper hooper@sewkis.com
  George Wade Hopper ghopper@cohenandmalad.com, klandeck@cohenandmalad.com
  Andrew E. Houha bkecfnotices@johnsonblumberg.com
  Andrew W. Hull awhull@hooverhullturner.com, fgipson@hooverhullturner.com
  James C Jacobsen jjacobsen@nmag.gov, eheltman@nmag.gov
  Christine K. Jacobson cjacobson@jacobsonhile.com, 5412@notices.nextchapterbk.com
  Jay Jaffe jay.jaffe@faegrebd.com, noticeFRindy@faegrebd.com
  David Januszewski djanuszewski@cahill.com
  Benjamin F Johns bfj@chimicles.com, klw@chimicles.com
  Russell Ray Johnson russj4478@aol.com
  Kenneth C. Jones kcjones@lewisricekc.com
  Anthony R. Jost tjost@rbelaw.com, baldous@rbelaw.com
  David J. Jurkiewicz DJurkiewicz@boselaw.com,
  mwakefield@boselaw.com;rmurphy@boselaw.com;dlingenfelter@boselaw.com
  Aaron Kappler akappler@tokn.com
  Timothy Q. Karcher tkarcher@proskauer.com
  Steven Joseph Kasyjanski sjk-yount-atty@ameritech.net, skasyjan@gmail.com
  Alan Katz akatz@lockelord.com
  Richard B. Kaufman richardkfmn@gmail.com
  Carly Kessler ckessler@robinskaplan.com
  John M. Ketcham jketcham@psrb.com, scox@psrb.com
  Taejin Kim tae.kim@srz.com
  Edward M King tking@fbtlaw.com, lsugg@fbtlaw.com;tking@ecf.inforuptcy.com
  Roy F. Kiplinger bankruptcy@kiplingerlaw.com, bankruptcy@kiplingerlaw.com
  Jackson Taylor Kirklin taylor.kirklin@usdoj.gov,
  denise.woody@usdoj.gov;melanie.crouch@usdoj.gov
  James A. Knauer jak@kgrlaw.com, tjf@kgrlaw.com



                                             3
Case 16-07207-JMC-7A   Doc 3469   Filed 06/17/19   EOD 06/17/19 15:44:45   Pg 19 of 22



  Kevin Dale Koons kkoons@kgrlaw.com
  Harris J. Koroglu hkoroglu@shutts.com, fsantelices@shutts.com
  Lawrence Joel Kotler ljkotler@duanemorris.com
  Robert R Kracht rrk@mccarthylebit.com
  Andrew L. Kraemer akraemer@johnsonblumberg.com, akraemerlawoffice@att.net
  David R. Krebs dkrebs@hbkfirm.com, dadams@hbkfirm.com
  Jerrold Scott Kulback jkulback@archerlaw.com
  Jay R LaBarge jlabarge@stroblpc.com
  Darryl S Laddin bkrfilings@agg.com
  Michael J. Langlois mlanglois@shouselanglois.com, rshouse@shouselanglois.com
  Vilda Samuel Laurin slaurin@boselaw.com
  Jordan A Lavinsky jlavinsky@hansonbridgett.com
  Todd Evan Leatherman todd.leatherman@ky.gov
  David S Lefere dlefere@mikameyers.com, jfortney@mikameyers.com
  Anthony Darrell Lehman alehman@hpwlegal.com
  Martha R. Lehman mlehman@salawus.com,
  marthalehman87@gmail.com;pdidandeh@salawus.com;lengle@salawus.com
  Gary H Leibowitz gleibowitz@coleschotz.com,
  pratkowiak@coleschotz.com;gleibowitz@coleschotz.com
  Donald D Levenhagen dlevenhagen@landmanbeatty.com
  Elizabeth Marie Little elizabeth.little@faegrebd.com
  Edward J LoBello elobello@msek.com
  Melinda Hoover MacAnally Melinda.MacAnally@atg.in.gov,
  Carrie.Spann@atg.in.gov;Kenyatta.Peerman@atg.in.gov
  Christopher John Madaio Cmadaio@oag.state.md.us
  John A. Majors jam@morganandpottinger.com, majormajors44@yahoo.com
  Steven A. Malcoun dsmith@mayallaw.com
  Jonathan Marshall jmarshall@choate.com
  Thomas Marvin Martin tmmartin@lewisricekc.com
  Jeff J. Marwil jmarwil@proskauer.com,
  npetrov@proskauer.com;pyoung@proskauer.com;sholinstat@proskauer.com
  Richard J Mason rmason@mcguirewoods.com
  C. Ed Massey mbracken@nkylawyers.com, cedmassey@nkylawyers.com
  Ann Wilkinson Matthews amatthews@ncdoj.gov
  Rachel Jaffe Mauceri rachel.mauceri@morganlewis.com
  Michael Wesley McBride mmcbride@cohenandmalad.com, klandeck@cohenandmalad.com
  Michael K. McCrory mmccrory@btlaw.com, bankruptcyindy@btlaw.com
  Maureen Elin McOwen molly.mcowen@cfpb.gov
  Harley K Means hkm@kgrlaw.com, kwhigham@kgrlaw.com;cjs@kgrlaw.com
  Toby Merrill tomerrill@law.harvard.edu, ppsl@law.harvard.edu
  Robert W. Miller rmiller@manierherod.com
  Sherry Millman smillman@stroock.com
  Jason Milstone jason.milstone@cmsenergy.com
  Thomas E Mixdorf thomas.mixdorf@icemiller.com, brandy.matney@icemiller.com
  Evgeny Grigori Mogilevsky eugene@egmlegal.com,
  emily@egmlegal.com;mogilevskyer41855@notify.bestcase.com



                                         4
Case 16-07207-JMC-7A     Doc 3469    Filed 06/17/19   EOD 06/17/19 15:44:45    Pg 20 of 22



  James P Moloy jmoloy@boselaw.com,
  dlingenfelter@boselaw.com;mwakefield@boselaw.com
  Ronald J. Moore Ronald.Moore@usdoj.gov
  Hal F Morris hal.morris@oag.texas.gov
  Michael David Morris michael.morris@ago.mo.gov
  Kevin Alonzo Morrissey kmorrissey@lewis-kappes.com, soliver@lewis-
  kappes.com;leckert@lewis-kappes.com;kwilliams@lewis-kappes.com
  Whitney L Mosby wmosby@bgdlegal.com, fwolfe@bgdlegal.com
  C Daniel Motsinger cmotsinger@kdlegal.com,
  cmotsinger@kdlegal.com;crbpgpleadings@kdlegal.com;shammersley@kdlegal.com
  Lee Duck Moylan lmoylan@klehr.com, acollazo@klehr.com
  Joseph L. Mulvey joseph@mulveylawllc.com, linda@mulveylawllc.com
  Abraham Murphy murphy@abrahammurphy.com
  Justin Scott Murray jmurray@atg.state.il.us
  Alissa M. Nann anann@foley.com, DHeffer@foley.com
  Henry Seiji Newman hsnewman@dglaw.com
  Kevin M. Newman knewman@menterlaw.com, kmnbk@menterlaw.com
  Cassandra A. Nielsen cnielsen@rubin-levin.net,
  atty_cnielsen@bluestylus.com,mralph@rubin-levin.net;lking@rubin-levin.net
  Ryan Charles Nixon rcnixon@lamarcalawgroup.com
  Isaac Nutovic inutovic@nutovic.com
  Michael O'Donnell mike.odonnell@nortonrosefulbright.com
  Gregory Ostendorf gostendorf@scopelitis.com, agregory@scopelitis.com
  Weston Erick Overturf wes.overturf@mbcblaw.com,
  deidre.gastenveld@mbcblaw.com;ellen.sauter@mbcblaw.com
  Pamela A. Paige ppaige@plunkettcooney.com, amiller@plunkettcooney.com
  Kenneth Pasquale kpasquale@stroock.com
  Eric Pendergraft ependergraft@slp.law, dwoodall@slp.law;bss@slp.law
  Danielle Ann Pham danielle.pham@usdoj.gov
  Anthony Pirraglia anthony.pirraglia@tklaw.com
  Jack A Raisner jar@outtengolden.com,
  kdeleon@outtengolden.com;jquinonez@outtengolden.com
  Jonathan Hjalmer Reischl jonathan.reischl@cfpb.gov
  Michael Rella mrella@mmlawus.com
  Caroline Ellona Richardson caroline@paganelligroup.com, anna@paganelligroup.com
  James Leigh Richmond James.Richmond@fldoe.org
  Mai Lan Gabrielle Rodgers Rodgers.MaiLan@pbgc.gov, efile@pbgc.gov
  John M. Rogers johnr@rubin-levin.net, jkrichbaum@rubin-
  levin.net;atty_rogers@bluestylus.com;mralph@rubin-levin.net
  Melissa M. Root mroot@jenner.com, wwilliams@jenner.com
  David A. Rosenthal darlaw@nlci.com
  James E Rossow jim@rubin-levin.net, ATTY_JER@trustesolutions.com;robin@rubin-
  levin.net
  Rene Sara Roupinian rsr@outtengolden.com,
  jxh@outtengolden.com;kdeleon@outtengolden.com;rfisher@outtengolden.com;gl@outtengolde
  n.com;jquinonez@outtengolden.com



                                            5
Case 16-07207-JMC-7A     Doc 3469   Filed 06/17/19   EOD 06/17/19 15:44:45    Pg 21 of 22



  Victoria Fay Roytenberg vroytenberg@law.harvard.edu, jjimenez@law.harvard.edu
  Steven Eric Runyan ser@kgrlaw.com
  Craig Damon Rust craig.rust@doj.ca.gov, Lindsay.Bensen@doj.ca.gov
  Karl T Ryan info@ryanesq.com, kryan@ryanesq.com
  Joseph Michael Sanders jsanders@atg.state.il.us
  Thomas C Scherer tscherer@bgdlegal.com, fwolfe@bgdlegal.com
  James R. Schrier jrs@rtslawfirm.com, lrobison@rtslawfirm.com;jlandes@rtslawfirm.com
  Ronald James Schutz rschutz@robinskaplan.com
  H. Jeffrey Schwartz jschwartz@robinskaplan.com
  Courtney Michelle Scott cscott1@dor.in.gov
  Joseph E Shickich jshickich@foxrothschild.com, vmagda@foxrothschild.com
  Randall R Shouse rshouse@shouselanglois.com, mlanglois@shouselanglois.com
  William E Smith wsmith@k-glaw.com, clipke@k-glaw.com
  Lauren C. Sorrell lsorrell@kdlegal.com,
  ayeskie@kdlegal.com;swaddell@kdlegal.com;cmotsinger@kdlegal.com;shammersley@kdlegal.
  com
  Berry Dan Spears berrydspears616@gmail.com
  Catherine L. Steege csteege@jenner.com, mhinds@jenner.com;thooker@jenner.com
  LaChelle D Stepp lstepp@steppjaffe.com, lastepp@yahoo.com
  Jason V Stitt jstitt@kmklaw.com
  Sharon Stolte sstolte@sandbergphoenix.com
  Jesse Ellsworth Summers esummers@burr.com, sguest@burr.com
  Matthew G. Summers summersm@ballardspahr.com, lanoc@ballardspahr.com
  Jonathan David Sundheimer jsundheimer@btlaw.com
  Nathan L Swehla nswehla@graydon.law
  Nancy K. Swift nswift@buchalter.com, cbohnsack@buchalter.com
  Andrew W.J. Tarr atarr@robinsonbradshaw.com, jrobey@robinsonbradshaw.com
  Eric Jay Taube eric.taube@wallerlaw.com,
  annmarie.jezisek@wallerlaw.com;sherri.savala@wallerlaw.com
  Meredith R. Theisen mtheisen@rubin-levin.net, dwright@rubin-levin.net;mcruser@rubin-
  levin.net
  Meredith R. Theisen mtheisen@rubin-levin.net,
  atty_mtheisen@bluestylus.com;mralph@rubin-levin.net
  Jessica L Titler jt@chimicles.com
  David Tocco djtocco@vorys.com, mdwalkuski@vorys.com
  Todd Christian Toral todd.toral@dlapiper.com, todd-toral-9280@ecf.pacerpro.com
  Ronald M. Tucker rtucker@simon.com, cmartin@simon.com,bankruptcy@simon.com
  Christopher Turner christopher.turner@lw.com, DClitserv@lw.com
  U.S. Trustee ustpregion10.in.ecf@usdoj.gov
  Michael Ungar MUngar@mwe.com
  Lauren Valkenaar lauren.valkenaar@nortonrosefulbright.com
  Sally E Veghte sveghte@klehr.com, acollazo@klehr.com
  Rachel Claire Verbeke rverbeke@stroblpc.com
  Aimee Vidaurri aimee.vidaurri@nortonrosefulbright.com
  Amy L VonDielingen avondielingen@woodmclaw.com
  Amy E Vulpio vulpioa@whiteandwilliams.com



                                           6
Case 16-07207-JMC-7A                     Doc 3469            Filed 06/17/19              EOD 06/17/19 15:44:45   Pg 22 of 22



  Carolyn Graff Wade Carolyn.G.Wade@doj.state.or.us
  Christopher D Wagner cwagner@hooverhullturner.com
  Louis Hanner Watson louis@watsonnorris.com
  Jeffrey R. Waxman jwaxman@morrisjames.com,
  jdawson@morrisjames.com;wweller@morrisjames.com
  Philip A. Whistler philip.whistler@icemiller.com, holly.minnis@icemiller.com
  Bradley Winston bwinston@winstonlaw.com, lwheaton@winstonlaw.com
  Brandon Michael Wise bwise@prwlegal.com
  Cathleen Dianne Wyatt cwyatt@fbtlaw.com, tacton@fbtlaw.com
  James T Young james@rubin-levin.net, lking@rubin-levin.net;atty_young@bluestylus.com
  James E. Zoccola jzoccola@lewis-kappes.com

         I further certify that on June 17, 2019, pursuant to Section IV.C.3(c) of the Case
  Management Procedures, a copy of the foregoing Trustee’s Motion for Entry of an Order (A)
  Authorizing the Trustee to Compromise and Settle Claims by and Between ITT and the CFPB,
  (B) Authorizing the Trustee to Make a Limited Appearance in the CFPB Action, and (C)
  Granting Related Relief was emailed to the following:

  Arlington ISD/Richardson ISD: Eboney Cobb at ecobb@pbfcm.com
  CEC Red Run, LLC: Alan M. Grochal at agrochal@tydingslaw.com
  SWRE Deal V Building, LLC: Paul Weiser at pweiser@buchalter.com
  Tarrant County/Dallas County: Elizabeth Weller at dallas.bankruptcy@publicans.com
  Northwest Natural Gas Company: Ashlee Minty at Ashlee.Minty@nwnatural.com
  Solar Drive Business, LLC: Chris W. Halling at challing@hallingmeza.com
  Market-Turk Company: Jordan A. Lavinsky at jlavinsky@hansonbridgett.com
  Taxing Authority for Harris County, Texas: John P. Dillman at houston_bankruptcy@lgbs.com
  Texas Comptroller of Public Accounts: Rachel Obaldo at rachel.obaldo@oag.texas.gov
  Clear Creek Independent School District: Carl O. Sandin at csandin@pbfcm.com
  Synchrony Bank: Recovery Management Systems Corporation at claims@recoverycorp.com
  Bexar County: Don Stecker at sanantonio.bankruptcy@publicans.com
  SWRE Deal V Building, LLC: Nancy K. Swift at nswift@buchalter.com
  TN Dept. of Revenue: Michael Willey at michael.willey@ag.tn.gov
  Florida Department of Education: Benman D. Szeto at benman.szeto@fldoe.org
  Last Second Media, Inc.: T. Todd Egland at tegland@beldenblaine.com
  Hung Duong: Kevin Schwin at kevin@schwinlaw.com
  Travis County: Kay D. Brock at kay.brock@traviscountytx.gov
  Able Building Maintenance: Scott D. Fink at bronationalecf@weltman.com
  Marathon Ventures, LLC: Daniel M. Karger at kargerlaw@gmail.com
  Oklahoma County Treasurer: Tammy Jones at tammy.jones@oklahomacounty.org
  JM Partners LLC: John Marshall at jmarshall@jmpartnersllc.com

                                                                                /s/ Deborah J. Caruso
                                                                                Deborah J. Caruso

  g:\wp80\trustee\caruso\itt educational - 86723901\drafts\cfpb settlement motion final.docx




                                                                         7
